United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fayetteville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1993
Issued: March 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 15, 2008 appellant filed a timely appeal from the September 17, 2007 and
April 7, 2008 merit decisions of the Office of Workers’ Compensation Programs, which denied
his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of the case. The Board also has jurisdiction to review the Office hearing representative’s
April 7, 2008 decision, which affirmed.
ISSUE
The issue is whether appellant sustained a lower extremity injury in the performance of
duty.
FACTUAL HISTORY
On August 7, 2007 appellant, then a 53-year-old automation clerk, filed a claim alleging
that the sharp pain and swelling in his left knee, together with his badly swollen right knee, leg
and ankle, were a result of constant movement and long periods of standing in his federal
employment. He stopped work on July 16, 2007. On July 17, 2007 appellant was given five

days’ bed rest. A magnetic resonance imaging (MRI) scan of the right knee showed only
minimal degenerative changes. An MRI scan of the left knee showed severe tricompartmental
degenerative changes, a likely chronic tear of the posterior horn and body of the medial
meniscus, a likely chronic injury to the medial collateral ligament, a significant weight-bearing
articular cartilage defect of the medial femoral condyle, small knee effusion, thinning of the
patellofemoral cartilage, and a one centimeter rounded periarticular ossific loose body in the
posterolateral soft tissues. Appellant returned to light duty on August 7, 2007.
The Office requested additional information. When appellant did not respond within 30
days, the Office issued a decision on September 17, 2007 denying his claim for compensation.
Appellant requested an oral hearing before an Office hearing representative. He
described the duties that he believed led to the problems in his lower extremities. Appellant
submitted an August 12, 2007 MRI scan of the right knee, which showed osteoarthritis with a
degenerative tear involving the posterior horn and body segments of the medial meniscus, a
chronic sprain of the medial collateral ligament, a ruptured Baker’s cyst, and abnormally
thickened lateral superior joint plicae.
After the hearing, which was held on January 29, 2008, appellant submitted the
February 11, 2008 report of Dr. Kurt P. Wohlrab, an orthopedic surgeon, who stated that
appellant was under his care for a work-related knee injury. He saw appellant after MRI scan
results showed degenerative changes of the knees with a ruptured Baker’s cyst on the right.
“This was his likely diagnosis which required him to be off work due to increased swelling and
pain associated with a meniscal tear and eventual rupture of a Baker’s cyst.” Dr. Wohlrab
reported that appellant responded well to treatment but would be a candidate for total knee
replacement in the near future. “It is my recommendation that [he] be credited for time away
from work due to his inability to perform his duties while he was being treated for acute
exacerbation of a ruptured Baker’s cyst.”
In a decision dated April 7, 2008, the Office hearing representative affirmed the denial of
appellant’s claim for compensation. She found that Dr. Wohlrab’s report failed to establish that
appellant’s knee condition was causally related to his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim. When an employee claims that
he sustained an injury in the performance of duty, he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged. He must also establish that such event, incident or exposure caused an injury.2

1

5 U.S.C. §§ 8101-8193.

2

See generally John J. Carlone, 41 ECAB 354 (1989).

2

Causal relationship is a medical issue,3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,4 must be one of reasonable medical certainty,5
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
The mere fact that a condition manifests itself or worsens during a period of federal
employment raises no inference of causal relationship.7
ANALYSIS
The Office does not dispute the duties appellant performed in the course of his
employment. The issue is whether his specific duties caused an injury to his lower extremities,
as alleged.
To support the element of causal relationship, appellant submitted the February 11, 2008
note of his orthopedic surgeon, Dr. Wohlrab. However, this evidence is deficient in several
respects. Dr. Wohlrab did not describe the duties appellant performed at work. He only made a
general reference to a knee injury while working at the employing establishment. Dr. Wohlrab
failed to explain how appellant’s specific duties caused or aggravated a ruptured Baker’s cyst or
any other diagnosed medical condition. All Dr. Wohlrab really stated was that it was a ruptured
Baker’s cyst that likely kept appellant off work. The remaining diagnostic studies of record
provide no opinion on causal relation. There is no medical report which provides a probative
opinion on the issue of causal relation.8
The Office properly found that Dr. Wohlrab’s report fails to establish the critical element
of causal relationship. The Board, therefore, will affirm the Office decisions denying appellant’s
claim for compensation.

3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

6

See William E. Enright, 31 ECAB 426, 430 (1980).

7

Steven R. Piper, 39 ECAB 312 (1987).

8

See Donald W. Long, 41 ECAB 142, 146-47 (1989). To establish causal relationship, a claimant must submit a
physician’s report in which the physician reviews the implicated factors of employment. The physician must take
these factors into consideration, as well as findings upon examination and the claimant’s medical history. The
physician must then state whether these employment factors caused or aggravated the claimant’s diagnosed
condition and, importantly, the physician must support the opinion with medical rationale.

3

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a lower extremity injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 7, 2008 and September 17, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 20, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

